Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claims 1, 13, and 21 it appears that the invention only correctly operates when for example, for the intra-group interconnects, the nodes of the first group are arranged in the following order: A (top left spot of the square), B (top right of the square), C (bottom left of the square), and D (bottom right of the square), and for the inter-group interconnects the second group of nodes are arranged exactly the same as the first group. In other words, Applicant is urged to explain how the invention operates if for example the nodes in the first group are arranged in the order of A (top left spot of the square), C (top right of the square), D (bottom left of the square), and B (bottom right of the square), while the nodes in the second group are arranged in the order of B (top left spot of the square), D (top right of the square), C (bottom left 

As per claim 24, in ll. 4 “rings” should be “ring”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 12, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 7-9 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 

As per claims 13-19, they are dependent upon claim 12 and include all the limitations of claim 12. Therefore claims 13-19 recite the same abstract idea of claim 12. Claims 13-19 recite additional mental processes (e.g. claims 15-16) and non-functional descriptive language (e.g. claims 13-14 and 17-19). Therefore, the aforementioned claims 13-19 are also directed to patent ineligible subject matter for the same reasons as identified in claim 12.

As per claims 20-27, they have similar limitations as claims 12-19 above, and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2013/0073814) (hereinafter Wang).

As per claim 1, Wang teaches a system comprising: a first group of computing nodes and a second group of computing nodes, wherein the first and second groups are neighboring devices and each of the first and second groups comprising: a set of computing nodes A-D, and a set of intra-group interconnects, wherein the set of intra-group interconnects communicatively couple computing node A with computing nodes B and C and computing node D with computing nodes B and C; and a set of inter-group interconnects, wherein the set of inter-group interconnects communicatively couple computing node A of the first group with computing node A of the second group, computing node B of the first group with computing node B of the second group, computing node C of the first group with computing node C of the second group, and computing node D of the first group with computing node D of the second group (fig. 5).

As per claim 2, Wang further teaches wherein the set of intra-group interconnects and the set of inter-group interconnects comprise inter-chip interconnects ([0008]).

As per claim 3, Wang further teaches: a third group of computing nodes, wherein the third group of computing nodes is neighboring with the second group and the third group comprising: a set of computing nodes A-D, and a set of intra-group interconnects, wherein the set of intra-group interconnects communicatively couple computing node A with computing nodes B and C and computing node D with computing nodes B and C; and a second set of inter-group interconnects, wherein the second set of inter-group interconnects communicatively couple computing node A of the third group with computing node A of the second group, computing node B of the third group with computing node B of the second group, computing node C of the third group with computing node C of the second group, and computing node D of multi-layer groupings of nodes with the nodes in each group being freely extensible with an open computer architecture).

As per claim 7, Wang further teaches wherein the computing nodes are processors ([0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Chen et al. (US 2021/0072996) (hereinafter Chen).

As per claim 4, Chen teaches wherein: the intra-group interconnects and the first set of inter-group interconnects form a ring connection that communicatively couples computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node A of the second group, and computing node A of the second group with computing node A of the first group ([0036]).

Chen and Wang are both concerned with interconnecting nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Chen teaches interconnecting nodes in a ring connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Chen because tasks in a queue can be scheduled based on a hardware interrupt of a processing unit so that the processing unit itself guarantees the sequence for performing tasks, and unnecessary communication with the host is avoided. Thus, AllReduce parallel efficiency may be increased significantly, and various time and resource overheads during execution may be reduced.

As per claim 5, Chen teaches wherein: the intra-group interconnects and the first and second sets of inter-group interconnects form a ring connection that communicatively couples computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node B of the third group, computing node B of the third group with computing node A of the third group, computing node A of the third group with computing node A of the second group, and computing node A of the second group with computing node A of the first group ([0036]).

Chen and Wang are both concerned with interconnecting nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Chen teaches interconnecting nodes in a ring connection. Therefore, it would have been obvious to one of 

As per claim 8, Chen teaches wherein the computing nodes are artificial intelligence ("AI") training processors, AI training chips, neural processing units ("NPU"), or graphic processing units ("GPU") ([0024]).

Chen and Wang are both concerned with interconnecting nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Chen teaches GPU and AI-specific chips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Chen because tasks in a queue can be scheduled based on a hardware interrupt of a processing unit so that the processing unit itself guarantees the sequence for performing tasks, and unnecessary communication with the host is avoided. Thus, AllReduce parallel efficiency may be increased significantly, and various time and resource overheads during execution may be reduced.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Choudhary et al. (US 2019/0236038) (hereinafter Choudhary).

As per claim 6, Choudhary teaches: a plurality of groups of computing nodes, including the first group and the second group, wherein: the plurality of groups are grouped into a plurality of sub-sections, wherein at least one sub-section comprises a ring connection that comprises a row or column of computing nodes ([0005] and claim 18).

Choudhary and Wang are both concerned with interconnected nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Choudhary teaches ring connections of nodes using rows and columns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Choudhary because the connected nodes in the computer system are directly interconnected through the node controllers, and information exchange between nodes can be implemented without using any additional interconnection module. Therefore, less interconnection chips are required, the access path between nodes is shortened, the access delay time is reduced, the cost is reduced, and the system performance is improved.

As per claim 9, Choudhary teaches wherein the inter-chip interconnects of the set of intra-group interconnects or the set of inter-group interconnects are bi-directional ([0020] and [0041]).

Choudhary and Wang are both concerned with interconnected nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Choudhary teaches ring connections of nodes using rows and columns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Choudhary, and Cho et al. (US 2018/0357534) (hereinafter Cho).

As per claim 10, Cho teaches wherein the inter-chip interconnects are copper cables ([0062]).

Cho and Wang are both concerned with interconnected nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Cho teaches copper cables interconnecting the system nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Choudhary in view of Cho because it would provide for a set of reduced results corresponding to at least one data element whereby utilizing such a method for multi-directional reduction minimizes the number of transmissions required to communicate between nodes in a system, thereby increasing the efficiency of communications and consequently increasing the efficiency of the entire system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Chilukoor et al. (US 2007/0041319) (hereinafter Chilukoor).

As per claim 11, Chilukoor teaches wherein each of first group and the second group are boards, and each board further comprises: a main processor; and a hardware bridge, wherein the hardware bridge connects computing nodes A-D on the board with the main processor ([0051]).

Chilukoor and Wang are both concerned with interconnecting nodes within a computing environment. Wang teaches inter-group and intra-group connected nodes while Chilukoor teaches a node having a processor, bridge, and board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Chilukoor because a node may delay or reduce the rate at which the data packets are forwarded or transmitted to another node. This process of counting, comparing and delaying based on the comparison may minimize and/or reduce burstiness and may also enable a greater utilization of bandwidth on the communication medium between a node forwarding data packets to a potentially congested node.

Claims 12-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Haberland (US 2014/0293784).

As per claim 12, the combination of references above teach a method for allocating a computing task across a plurality of groups of computing nodes, each group of the plurality of groups comprising a set of computing nodes A-D and a set of intra-group interconnects that data packets of tasks are distributed over the nodes for load balancing purposes).

Haberland and Wang are both concerned with interconnected nodes within a computing environment. Wang teaches inter-group and intra-group connected nodes while Haberland teaches load balancing data packets of tasks across the nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Haberland because it would provide for improved cost efficiency of the radio access network by moving processing capabilities away from the radio front ends and by using cloud computing or load balanced processing units as processing capability. Such processing capability can be shared by a number of radio front-ends, whereby the overall processing capability can be utilized more efficiently resulting in a reduced overall processing capacity while reducing the overall power consumption the communication system.

As per claim 13, Wang further teaches wherein the set of inter-group interconnects communicatively couple computing node A of the first group with computing node A of the second group, computing node B of the first group with computing node B of the second group, 

As per claim 14, Wang further teaches wherein the set of intra-group interconnects and the set of inter-group interconnects comprise inter-chip interconnects ([0008]).

As per claim 15, Haberland teaches wherein allocating the computing task to first and second groups of the plurality of groups according to the hardware load further comprises: dividing the computing nodes in the plurality of groups into one or more sub-sections, wherein the computing task is assigned to a sub-section in the one or more sub-sections ([0017] and [0062] one sub-section could be the entire group whereby processing tasks are dynamically allocated to different network nodes for load balancing purposes).

As per claim 20, it has similar limitations as claim 12 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 13 and is therefore rejected using the same rationale. 

As per claim 22, it has similar limitations as claim 14 and is therefore rejected using the same rationale. 

As per claim 23, it has similar limitations as claim 15 and is therefore rejected using the same rationale. 

Claims 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Haberland, and Chen.

As per claim 16, Chen teaches: creating a ring connection from intra-group interconnects and inter-group interconnects that communicatively couples computing node A of the first group with computing node B of the first group, computing node B of the first group with computing node B of the second group, computing node B of the second group with computing node A of the second group, and computing node A of the second group with computing node A of the first group ([0036]).

Chen and Wang are both concerned with interconnecting nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Chen teaches interconnecting nodes in a ring connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Haberland in view of Chen because tasks in a queue can be scheduled based on a hardware interrupt of a processing unit so that the processing unit itself guarantees the sequence for performing tasks, and unnecessary communication with the host is avoided. Thus, AllReduce parallel efficiency may be increased significantly, and various time and resource overheads during execution may be reduced.

As per claim 17, Chen teaches wherein the computing nodes are artificial intelligence ("Al") training processors, Al training chips, neural processing units ("NPU"), or graphic processing units ("GPU") ([0024]).

Chen and Wang are both concerned with interconnecting nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Chen teaches GPU and AI-specific chips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Haberland in view of Chen because tasks in a queue can be scheduled based on a hardware interrupt of a processing unit so that the processing unit itself guarantees the sequence for performing tasks, and unnecessary communication with the host is avoided. Thus, AllReduce parallel efficiency may be increased significantly, and various time and resource overheads during execution may be reduced.

As per claim 24, it has similar limitations as claim 16 and is therefore rejected using the same rationale. 

As per claim 25, it has similar limitations as claim 17 and is therefore rejected using the same rationale. 

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Haberland, Chen, and Cho.

As per claim 18, Cho teaches wherein the computing task is an AI computing task ([0020] deep learning system).

Cho and Wang are both concerned with interconnected nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Cho teaches a deep learning system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Haberland, and Chen in view of Cho because it would provide for a set of reduced results corresponding to at least one data element whereby utilizing such a method for multi-directional reduction minimizes the number of transmissions required to communicate between nodes in a system, thereby increasing the efficiency of communications and consequently increasing the efficiency of the entire system.

As per claim 26, it has similar limitations as claim 18 and is therefore rejected using the same rationale. 

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Haberland, and Choudhary.

As per claim 19, Choudhary teaches wherein the inter-chip interconnects of the set of intra- group interconnects or the set of inter-group interconnects are bi-directional ([0020] and [0041]).

Choudhary and Wang are both concerned with interconnected nodes in a computing environment. Wang teaches inter-group and intra-group connected nodes while Choudhary teaches ring connections of nodes using rows and columns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Haberland in view of Choudhary because the connected nodes in the computer system are directly interconnected through the node controllers, and information exchange between nodes can be implemented without using any additional interconnection module. Therefore, less interconnection chips are required, the access path between nodes is shortened, the access delay time is reduced, the cost is reduced, and the system performance is improved.

As per claim 27, it has similar limitations as claim 19 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Zuo (US 2018/0262446) discloses intra-group and inter-group node connections.

Xiang et al. (US 2018/0183703) disclose intra-group and inter-group node connections.

Toub et al. (US 2019/0042684) disclose intra-group and inter-group node connections.

Parker et al. (US 9,282,037) disclose intra-group and inter-group node connections.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 28, 2022